Citation Nr: 0602872	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  00-22 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for laxity of the 
suprapatellar ligament, residual of a left knee injury, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for osteoarthritis of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from March 1970 until November 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from September 2000 and November 2001 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Chicago, Illinois.  

These matters were previously before the Board in July 2004.  
At that time, the issues on appeal also included entitlement 
to service connection for disabilities of the right knee, 
left ankle, left foot, right foot, left hip, and right hip, 
all as secondary to the veteran's service-connected left knee 
disability.  A claim of entitlement to a total disability 
rating based on individual unemployability (TDIU) was also on 
appeal.  The July 2004 Board decision granted service 
connection with respect to the right knee and left hip.  
Service connection was denied for the left ankle and left 
foot.  The remaining issues, including those currently on 
appeal, were remanded for additional development.  A 
subsequent rating decision in August 2004 implemented the 
rating awards granted by the Board in July 2004 and also 
awarded TDIU.  In a September 2005 rating action, the 
veteran's right hip and right foot service connection claims 
were granted.  Thus, only the left knee increased rating 
claims remain in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

Subsequent to certification of appeal to the Board, new 
evidence has been associated with the claims file.  
Specifically, in December 2005, the veteran submitted 
additional VA treatment records, dated throughout that year.  
The RO has not considered such evidence in compliance with 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Moreover, as 
indicated in a January 2006 communication from the veteran's 
accredited representative, the veteran did not wish to waive 
initial consideration by the RO.  As such, the Board does not 
presently have jurisdiction to consider the appeal.

Accordingly, this case is REMANDED to the RO for the 
following actions:

Readjudicate the issues on appeal, 
considering the evidence submitted by the 
veteran in December 2005, as well as any 
additional evidence not considered at the 
time of the most recent supplemental 
statement of the case in September 2005.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


